Shaw, C. J.
The plaintiff’s bill of sale was prima facie evidence of title. It proved a good title as against the grantor, and against all persons, except creditors of the grantor. It is not true, therefore, that the sale was void. It was voidable and defeasible by creditors, by attachment and not otherwise. The burden of proof did change, because, unless the defendant proved the sale to the plaintiff void as against creditors, he could not hold the property. The instruction prayed for should have been given. . Exceptions sustained.